Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 31, 2000, which, upon reconsideration, adhered to its original decision ruling that, inter alia, claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the , finding of the Unemployment Insurance Appeal Board that claimant left her employ*915ment as a legal secretary and receptionist for personal and noncompelling reasons and that she made willful false statements in order to obtain benefits. Claimant quit her job after five weeks, informing the employer that she had found a position that offered more flexible hours, which would make it easier for her to run errands during the day. In her subsequent application for unemployment insurance benefits, however, claimant reported that she had been fired.
Dissatisfaction with one’s work hours has been held not to constitute good cause for leaving employment, especially in cases such as the matter under review, where the claimant was made aware of the required work schedule prior to starting the job (see, Matter of Hunt [Commissioner of Labor], 286 AD2d 819; Matter of Anthony [Commissioner of Labor], 257 AD2d 876). Claimant’s assertion that she did not quit her job but was fired on the last day of her employment raised a question of credibility for resolution by the Hearing Officer (see, Matter of King [Sweeney], 243 AD2d 802). Under the circumstances presented here, we find no reason to disturb the Board’s finding that claimant made willful false statements to obtain unemployment insurance benefits (see, Matter of Epps [Commissioner of Labor], 276 AD2d 997). The remaining contentions raised by claimant have been reviewed and found to lack merit.
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.